IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                        September 30, 2008
                                     No. 05-60690
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JORGE ALBERTO MELGAR

                                                  Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A28 582 864


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
         Jorge Alberto Melgar appeals a Board of Immigration Appeals (BIA)
decision finding him ineligible to apply for relief under former § 212(c) of the
Immigration and Nationality Act (INA), former 8 U.S.C. § 1182(c). Melgar
conceded that his conviction for indecency with a child rendered him deportable
on two grounds, for his having committed a crime involving moral turpitude and
for his having committed an aggravated felony. See 8 U.S.C. § 1227(a)(2)(A)(i),
(iii).

         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 05-60690

      Melgar’s challenges to the BIA’s determination are foreclosed by our
decisions in Vo v. Gonzales, 482 F.3d 363, 367-68 (5th Cir. 2007), and
Avilez-Granados v. Gonzales, 481 F.3d 869, 872 (5th Cir. 2007). His petition for
review is thus DENIED in part. The BIA had authority to issue an order of
removal; however, Melgar should be granted an opportunity to apply for an
adjustment of status before the Immigration Judge, as he reasonably relied on
the Immigration Judge’s grant of §212(c) relief. See Avilez-Granados, 481 F.3d
at 872-73. The petition is thus GRANTED in part and the case is REMANDED
for further proceedings.




                                       2